Citation Nr: 0926927	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-06 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected brain disease due to trauma.

2.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1941 to 
November 1944.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Philadelphia, Pennsylvania 
(RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reveals that when the Veteran was 
examined by VA in July 2004, dementia was diagnosed and it 
was noted that his condition had dramatically worsened over 
the previous year.  He was unable to answer questions, could 
no longer walk, could not stand by himself, and could not 
take care of his hygiene.  Although an August 2004 statement 
from a VA health care provider noted that there is no 
relationship between the Veteran's service-connected brain 
injury and his dementia, no rationale for this opinion was 
provided.  The Board notes that, in assessing evidence such 
as medical opinions, the failure of the physician to provide 
a basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Consequently, 
the Board finds that additional development is needed prior 
to final Board adjudication of the issues on appeal.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The VA health care provider who 
provided the August 2004 statement must 
be asked to provide a written rationale 
for this opinion, which will be 
associated with the claims files.  The 
Veteran's claims files must be made 
available to the reviewer.  If the 
health care provider who provided the 
August 2004 statement is unavailable, 
the AMC/RO must obtain an opinion, with 
supporting rationale, on whether the 
Veteran's dementia is causally related 
to his service-connected brain disease 
due to trauma, after review of the 
claims files, from another appropriate 
health care provider.  The report 
prepared must be typed.

2.  Thereafter, The RO/AMC should take 
such additional development action as it 
deems proper with respect to the claims 
on appeal.  VA should then readjudicate 
the issues currently on appeal.  If 
either of the benefits sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case and 
should be afforded an appropriate 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 



Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


